Exhibit 10.1

EXECUTION VERSION

INCREMENTAL AMENDMENT NO. 2

INCREMENTAL AMENDMENT NO. 2 dated as of March 10, 2015 (this “Incremental
Amendment”), by and among KINDRED HEALTHCARE, INC., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral
Agent (in such capacities, the “Administrative Agent”) under the Credit
Agreement (as defined below), each INCREMENTAL TERM LENDER (as defined below)
and each of the other CREDIT PARTIES party hereto.

WHEREAS, reference is hereby made to the Fourth Amended and Restated Term Loan
Credit Agreement dated as of November 25, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Credit Agreement”), among the Borrower, the
Administrative Agent, the other agents, arrangers and bookrunners party thereto
and each Lender from time to time party thereto;

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower may
request Incremental Term Loans by, among other things, entering into an
Incremental Amendment in accordance with the terms and conditions of the Credit
Agreement;

WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting Incremental Term Loans in an aggregate principal amount set forth on
Schedule A hereto (the “Incremental Term Loans” and the commitments relating
thereto, the “Incremental Term Loan Commitments”) pursuant to Section 2.18(a) of
the Credit Agreement, which upon funding shall be in the form of a fungible
increase to the Term Loans outstanding under the Credit Agreement immediately
prior to the effectiveness of this Incremental Amendment (the “Existing Term
Loans”) having the terms and subject to the conditions set forth herein and in
the Credit Agreement;

WHEREAS, the Persons party to this Incremental Amendment as lenders with respect
to the Incremental Term Loans (such Persons and any permitted assignees thereof,
the “Incremental Term Lenders”) have indicated their willingness to make such
Incremental Term Loans on the terms and subject to the conditions herein; and

WHEREAS, J.P. Morgan Securities LLC has agreed to act as lead arranger and
bookrunner (in such capacities, the “Lead Arranger”) in arranging this
Incremental Amendment, which the Borrower acknowledges hereby.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Incremental Amendment
becomes effective, refer to the Credit Agreement as amended hereby. This
Incremental Amendment is a “Financing Document” and an “Incremental Amendment,”
each as defined under the Credit Agreement.

Section 2. Incremental Term Loans.

(a) Subject to the satisfaction of the conditions set forth in Section 8 herein,
each Incremental Term Lender severally agrees to make Incremental Term Loans to
the Borrower on the Incremental Term



--------------------------------------------------------------------------------

Loan Closing Date (as defined below) in the amount of such Incremental Term
Lender’s Incremental Term Loan Commitment as set forth on Schedule A hereto (and
upon making such Incremental Term Loans, such Incremental Term Lender’s
Incremental Term Loan Commitment shall be automatically and permanently reduced
to $0).

(b) The Incremental Term Loans shall have terms identical to the Existing Term
Loans, except as otherwise set forth in this Incremental Amendment.

(c) The Incremental Term Loans shall be made as a single Eurodollar Borrowing,
with an initial Interest Period that commences on the Incremental Term Loan
Closing Date and ends on the last day of the Interest Period applicable to the
Existing Term Loans. During such initial Interest Period, the Adjusted LIBO Rate
applicable to the Incremental Term Loans shall be the same Adjusted LIBO Rate
applicable for the Existing Term Loans as of the Incremental Term Loan Closing
Date.

(d) The parties hereto agree that (i) any Borrowing Request in respect of the
Incremental Term Loans requested under this Incremental Amendment may be
delivered by 12:00 noon, New York City time, one Business Day before the date of
the proposed Borrowing for such Incremental Term Loans and (ii) the Borrowing
Request in respect of such Incremental Term Loans may be made conditional on the
effectiveness of this Incremental Amendment.

(e) Each Incremental Term Lender and each Loan Party acknowledges and agrees
that upon the Incremental Term Loan Closing Date, such Incremental Term Lender
shall be a “Lender” under, and for all purposes of, the Credit Agreement and the
other Financing Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender thereunder.

(f) All of the parties hereto agree that the Incremental Term Loans will upon
funding, be an increase in the Existing Term Loans, will constitute “Term Loans”
for all purposes of the Credit Agreement and the other Financing Documents and
will, together with the Existing Term Loans, be treated as one class of Term
Loans. The parties shall treat the Incremental Term Loans as being fungible with
the Existing Term Loans for U.S. federal income tax purposes.

(g) This Incremental Amendment shall be deemed an Incremental Amendment for
purposes of Section 2.18(d) of the Credit Agreement and the Credit Agreement
shall be deemed amended to reflect the terms herein.

Section 3. Maturity Date. The Incremental Term Loans will mature on April 9,
2021 (the “Incremental Term Loan Maturity Date”).

Section 4. Amortization. Section 2.07(a) of the Credit Agreement shall be deemed
amended to reflect that the Borrower shall also repay to the Administrative
Agent for the ratable account of each Term Lender (which Term Lenders shall
include, for the avoidance of doubt, the Lenders holding any Existing Term Loans
or Incremental Term Loans), (a) in quarterly installments on the last Business
Day of each March, June, September and December, commencing on March 31, 2015,
an aggregate principal amount equal to 0.25% of the product of (i) the sum of
(x) the aggregate principal amount of all Existing Term Loans outstanding
immediately prior to the Incremental Term Loan Closing Date and (y) the
aggregate principal amount of Incremental Term Loans on the Incremental Term
Loan Closing Date and (ii) a fraction, the numerator of which is the aggregate
principal amount of the Existing Term Loans funded on the Third Amendment and
Restatement Effective Date and the denominator of which is equal to the
aggregate principal amount of Existing Term Loans outstanding immediately prior
to the Incremental Term Loan Closing Date, after such product is rounded to the
nearest full Dollar (for the

 

-2-



--------------------------------------------------------------------------------

avoidance of doubt, and rounding to the nearest full Dollar, such repayment
amount shall be, from and after the Incremental Term Loan Closing Date,
$3,002,513 on each such last Business Day of March, June, September and
December) (which payments shall be reduced as a result of the application of
prepayments in accordance with Section 2.07 of the Credit Agreement) and (b) on
the Maturity Date for the Term Loans, the aggregate principal amount of all Term
Loans outstanding on such date.

Section 5. Fees. The Borrower agrees to pay on the Incremental Term Loan Closing
Date to the Administrative Agent for the account of each Incremental Term Lender
party to this Incremental Amendment on the Incremental Term Loan Closing Date,
as compensation for the funding of such Incremental Term Lender’s Incremental
Term Loan, a closing fee (the “Incremental Term Loan Closing Fee”) (which may be
in the form of OID) in an amount equal to 0.50% of such Incremental Term
Lender’s Incremental Term Loans made on the Incremental Term Loan Closing Date.
Such Incremental Term Loan Closing Fee will be in all respects fully earned, due
and payable on the Incremental Term Loan Closing Date, to the extent such
Incremental Term Lender funds its Incremental Term Loan, and non-refundable and
non-creditable thereafter and may be netted against Incremental Term Loans made
by such Incremental Term Lender.

Section 6. Credit Agreement Governs. Except as set forth in this Incremental
Amendment, the Incremental Term Loans shall be subject to the provisions,
including any provisions restricting the rights, or regarding the obligations,
of the Credit Parties or any provisions regarding the rights of the Term
Lenders, of the Credit Agreement and the other Financing Documents.

Section 7. Representations and Warranties. By its execution of this Incremental
Amendment, each Credit Party hereby certifies that:

(a) this Incremental Amendment has been duly authorized by all necessary
corporate or other organizational action and has been duly executed and
delivered by each Credit Party that is a party hereto and constitutes a legal,
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms, except to the extent the
enforceability thereof may be limited by applicable debtor relief laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law) and implied covenants of good
faith and fair dealing;

(b) the execution, delivery and performance of this Incremental Amendment and
the other documents executed in connection herewith (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for such as (i) have been obtained or made and
are in full force and effect, or (ii) the failure of which to obtain would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any Applicable Laws with respect to such Credit Party or the
Organizational Documents of such Credit Party, except to the extent that such
violation would not reasonably be expected to result in a Material Adverse
Effect, (c) will not violate or result in a default under any contractual
obligation to which such Credit Party is party, except to the extent that such
violation or default would not reasonably be expected to result in a Material
Adverse Effect and (d) will not result in the creation or imposition of any Lien
on any asset of any Credit Party (other than Permitted Liens);

(c) immediately after the Incremental Term Loan Closing Date (after giving
effect to the incurrence of the Incremental Term Loans), (a) the fair value of
the assets of the Borrower, and the fair value of the assets of the Consolidated
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise of the Borrower, and of
the Consolidated Subsidiaries on a consolidated basis, respectively, (b) the
present fair saleable value of the property of the Borrower, and the present
fair saleable value of the property of the Consolidated

 

-3-



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis, will exceed the amount that will be
required to pay the probable liability of the debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, of the Borrower, and of the Consolidated
Subsidiaries on a consolidated basis, respectively, (c) the Borrower, and the
Consolidated Subsidiaries on a consolidated basis, will be able to pay their
respective debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, and (d) neither the Borrower,
nor the Consolidated Subsidiaries on a consolidated basis, will have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and proposed to be conducted after the
Incremental Term Loan Closing Date (after giving effect to the incurrence of the
Incremental Term Loans);

(d) at the time of and immediately after giving effect to the incurrence of the
Incremental Term Loans, no Event of Default has occurred and is continuing;

(e) the representations and warranties of each Credit Party set forth in the
Credit Agreement and the other Financing Documents are true and correct in all
material respects on and as of the Incremental Term Loan Closing Date (after
giving effect incurrence of the Incremental Term Loans) (it being understood
that, to the extent that any such representation or warranty specifically refers
to an earlier date, it shall be true and correct in all material respects as of
such earlier date and any such representation or warranty that is qualified as
to “materiality,” “material adverse effect” or similar language shall be true
and correct in all respects (after giving effect to any such qualification
therein));

(f) at the time of and immediately after giving effect to the incurrence of the
Incremental Term Loans, the Borrower is in compliance with the financial
covenants set forth in Article 6 of the Credit Agreement on a Pro Forma Basis;
and

(g) as of the Incremental Term Loan Closing Date, the Senior Secured Leverage
Ratio is equal to or less than 3.50:1.00, calculated on a Pro Forma Basis after
giving effect to the incurrence of the Incremental Term Loans.

Section 8. Effectiveness. This Incremental Amendment shall become effective as
of the date hereof (the “Incremental Term Loan Closing Date”), subject to the
satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Borrower, (ii) each Subsidiary Guarantor, (iii) the Incremental Term Lenders and
(iii) the Administrative Agent, either (x) counterparts of this Incremental
Amendment signed on behalf of such parties or (y) written evidence satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages) that such parties have signed
counterparts of this Incremental Amendment.

(b) (i) at the time of and immediately after giving effect to the incurrence of
the Incremental Term Loans, no Event of Default shall have occurred and be
continuing, (ii) the representations and warranties (x) of each Credit Party set
forth in the Financing Documents and (y) in Section 7 herein shall be true and
correct in all material respects as of the Incremental Term Loan Closing Date
(after giving effect to the incurrence of the Incremental Term Loans) (it being
understood that, to the extent that any such representation and warranty
specifically refers to an earlier date, it shall be true and correct in all
material respects as of such earlier date and any such representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)), (iii) at the time of and immediately after
giving effect to the incurrence of the Incremental Term Loans, the Borrower
shall be in compliance with the financial covenants set forth in Article 6 of
the Credit Agreement on a Pro Forma Basis and (iv) as of the

 

-4-



--------------------------------------------------------------------------------

Incremental Term Loan Closing Date, the Senior Secured Leverage Ratio is equal
to or less than 3.50:1.00, calculated on a Pro Forma Basis after giving effect
to the incurrence of the Incremental Term Loans.

(c) The Administrative Agent and the Lead Arranger shall have received on or
prior to such date, in immediately available funds, payment or reimbursement (or
the Borrower shall have made arrangements reasonably satisfactory to the
Administrative Agent for such payment or reimbursement) of all costs, fees,
out-of-pocket expenses, compensation and other amounts then due and payable in
connection with this Incremental Amendment, including, without limitation, the
Incremental Term Loan Closing Fee for the account of each Incremental Term
Lender party to this Incremental Amendment, and all reasonable invoiced fees and
expenses of Cahill Gordon & Reindel LLP, as counsel to the Administrative Agent
and the Lead Arranger, to the extent invoiced at least two (2) Business Days
prior to such date.

(d) The Administrative Agent shall have received a duly executed certificate of
an appropriate officer of each Credit Party, certifying (i) that the copies of
such Credit Party’s Organizational Documents (x) as previously certified and
delivered to the Administrative Agent, remain in full force and effect as of the
Incremental Term Loan Closing Date without modification or amendment since such
original delivery or (y) as certified as of a recent date by the appropriate
Governmental Authority of the jurisdiction of such Credit Party’s organization
or formation and attached to such officer’s certificate, are true, correct and
complete and in full force and effect as of the Incremental Term Loan Closing
Date, (ii) that the copies of such Credit Party’s resolutions approving and
adopting the Financing Documents to which it is party, the transactions
contemplated herein, and authorizing the execution and delivery thereof, as
attached to such officer’s certificate, are true, correct and complete copies
and in full force and effect as of the Incremental Term Loan Closing Date and
(iii) as to incumbency certificates identifying the officers of such Credit
Party that are authorized to execute this Incremental Amendment and to act on
such Credit Party’s behalf in connection with this Incremental Amendment and who
will execute this Incremental Amendment.

(e) The Administrative Agent shall have received certificates of good standing
or the equivalent (if any) for each Credit Party from such Credit Party’s
jurisdiction of organization or formation, in each case certified as of a recent
date by the appropriate Governmental Authority.

(f) The Administrative Agent shall have received customary duly executed
opinions of (i) Cleary Gottlieb Steen & Hamilton LLP, as special counsel to the
Borrower, (ii) Co-General Counsel and Corporate Secretary of the Borrower,
(iii) Richards, Layton & Finger P.A., as Delaware counsel to the Borrower,
(iv) Baker Botts L.L.P, as Texas counsel to the Borrower, (v) Belin McCormick,
P.C., as Iowa counsel to the Borrower, (vi) Armstrong Teasdale LLP, as Kansas
and Missouri counsel to the Borrower and (vii) Manatt Phelps & Phillips, as
California counsel to the Borrower, in each case, dated as of the Incremental
Term Loan Closing Date and in a form reasonably satisfactory to the
Administrative Agent.

(g) The Administrative Agent shall have received a certificate of an appropriate
officer of the Borrower certifying that the conditions set forth in
Section 2.18(b) of the Credit Agreement with respect to the Incremental Term
Loans and Section 8(b) herein are satisfied as of the Incremental Term Loan
Closing Date.

(h) The Administrative Agent shall have received a “Life-of-Loan” flood
determination notice for each real property encumbered by a Mortgage and if such
real property is located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and (y) evidence of insurance as required by the Credit Agreement
in form and substance satisfactory to the Administrative Agent.

 

-5-



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received at least two Business Days
prior to the Incremental Term Loan Closing Date to the extent requested no later
than ten days prior to the Incremental Term Loan Closing Date, all documentation
and other information related to the Borrower and the Guarantors required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

(j) The Administrative Agent shall have received a Borrowing Request relating to
the Borrower’s request for the borrowing of the Incremental Term Loans in
accordance with this Incremental Amendment.

Section 9. Post-Closing Requirements. Within ninety (90) days after the
Incremental Term Loan Closing Date, unless waived or extended by the
Administrative Agent in its sole discretion, with respect to each real property
encumbered by a Mortgage, the Administrative Agent shall have received, with
respect to the existing Mortgages, the following, in each case in form and
substance reasonably acceptable to the Administrative Agent, either:

(a) email correspondence provided to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent, from local
counsel in the jurisdiction in which the real property encumbered by a Mortgage
is located substantially to the effect that:

(x) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Secured Obligations (as defined in the
Mortgage), including the Secured Obligations evidenced by the Credit Agreement,
as amended pursuant to this Incremental Amendment, and the other documents
executed in connection therewith, for the benefit of the Secured Parties (as
defined in the Mortgage); and

(y) no other documents, instruments, filings, recordings, rerecordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the Lien created by such Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by the Credit
Agreement, as amended pursuant to this Incremental Amendment, and the other
documents executed in connection therewith, for the benefit of the Secured
Parties; or

(b) such other documentation with respect to each real property encumbered by a
Mortgage, in each case in form and substance reasonably acceptable to the
Administrative Agent, as shall confirm the enforceability, validity and
perfection of the lien in favor of the Secured Parties, including, if reasonably
determined to be necessary or advisable by the Administrative Agent:

(i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to reflect
the matters set forth in this Incremental Amendment, duly executed and
acknowledged by the applicable Credit Party, and in form for recording in the
recording office where such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law;

(ii) a favorable opinion, addressed to the Administrative Agent and the Secured
Parties (as defined in the Security Agreement) covering, among other things, the
due authorization, execution, delivery and enforceability of the applicable
Mortgage as amended by the Mortgage Amendment (such opinion may take assumptions
for any matters addressed in the local counsel opinion originally delivered in
connection with the Mortgage);

 

-6-



--------------------------------------------------------------------------------

(iii) a date down endorsement to the existing title policy, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and
reasonably assure the Administrative Agent as of the date of such endorsement
that the real property subject to the lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage
(for the avoidance of doubt, for title policies related to real property in
Texas, the form T-38 endorsement and a title search shall satisfy this
requirement);

(iv) evidence of payment by the Borrower of all search and examination charges
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above; and

(v) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title policy contemplated in this Section 9(b) and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the issuance of the endorsement to the title policy contemplated in this
Section 9(b).

Section 10. Use of Proceeds. The Borrower covenants and agrees that it will use
the proceeds of the Incremental Term Loans to pay fees and expenses relating to
this Incremental Amendment and to repay certain ABL Loans under the ABL Facility
without permanently reducing the commitments thereunder.

Section 11. Formal Request Deemed Made. By its execution of this Incremental
Amendment, the Borrower hereby delivers and the Administrative Agent hereby
acknowledges receipt of this Incremental Amendment as the satisfaction of the
requirement to give notice required to the Administrative Agent pursuant to
Section 2.18(a) of the Credit Agreement.

Section 12. Acknowledgments. Each Credit Party hereby expressly acknowledges the
terms of this Incremental Amendment and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Financing Document to which
it is a party, including, in each case, such covenants and agreements as in
effect immediately after giving effect to this Incremental Amendment and the
transactions contemplated hereby, (ii) its guarantee of the Obligations
(including, without limitation, the Incremental Term Loans) pursuant to the
Collateral Documents and (iii) its grant of Liens on the Collateral to secure
the Obligations (including, without limitation, the Obligations with respect to
the Incremental Term Loans) pursuant to the Collateral Documents.

Section 13. Amendment, Modification and Waiver. This Incremental Amendment may
not be amended, modified or waived except pursuant to a writing signed by each
of the parties hereto.

Section 14. Liens Unimpaired. After giving effect to this Incremental Amendment,
neither the modification of the Credit Agreement effected pursuant to this
Incremental Amendment nor the execution, delivery, performance or effectiveness
of this Incremental Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Financing Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens other than any actions contemplated in
Section 9 herein.

 

-7-



--------------------------------------------------------------------------------

Section 15. Entire Agreement. This Incremental Amendment, the Credit Agreement
and the other Financing Documents constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof.
Except as expressly set forth herein, this Incremental Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Credit Agreement, nor
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. It is understood and agreed that each reference in each Financing
Document to the Credit Agreement, whether direct or indirect, shall hereafter be
deemed to be a reference to the Credit Agreement as amended hereby and that this
Incremental Amendment is a Financing Document.

Section 16. GOVERNING LAW. THIS INCREMENTAL AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTIONS 10.09 AND 10.10 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE INTO THIS INCREMENTAL AMENDMENT AND SHALL APPLY HERETO.

Section 17. Severability. If any provision of this Incremental Amendment is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Incremental Amendment shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 18. Counterparts. This Incremental Amendment may be signed in any number
of counterparts, each of which shall be deemed an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
by facsimile or other electronic means of an executed counterpart of a signature
page to this Incremental Amendment shall be effective as delivery of an original
executed counterpart of this Incremental Amendment.

Section 19. Headings. The headings of this Incremental Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

Section 20. Roles. J.P. Morgan Securities LLC shall act as the lead arranger in
connection with this Incremental Amendment and the transactions contemplated
hereby and, for the avoidance of doubt, shall be considered a “Lead Arranger”
for all purposes of the Credit Agreement. 

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed and delivered by their respective authorized signatories as of
the day and year first above written.

 

 

KINDRED HEALTHCARE, INC., as Borrower By: /s/ Joseph L. Landenwich Name: Joseph
L. Landenwich Title: Co-General Counsel and Corporate Secretary SUBSIDIARY
GUARANTORS: ABC HOSPICE, LLC ABERDEEN HOLDINGS, INC. ABLE HOME HEALTHCARE, INC.
ACCESS HOME HEALTH OF FLORIDA, LLC ADVANCED ONCOLOGY SERVICES, INC. ALPINE HOME
HEALTH CARE, LLC ALPINE HOME HEALTH II, INC. ALPINE HOME HEALTH, INC. ALPINE
RESOURCE GROUP, INC. AMERICAN HOMECARE MANAGEMENT CORP. AMERICAN HOSPICE, INC.
AMERICAN VITALCARE, LLC ASIAN AMERICAN HOME CARE, INC. AVERY MANOR NURSING,
L.L.C. BAYBERRY CARE CENTER, L.L.C. BETHANY HOSPICE, LLC BRAINTREE NURSING,
L.L.C. BWB SUNBELT HOME HEALTH SERVICES, LLC CALIFORNIA HOSPICE, LLC CALIFORNIA
NURSING CENTERS, L.L.C. CAPITAL CARE RESOURCES OF SOUTH CAROLINA, LLC CAPITAL
CARE RESOURCES, LLC CAPITAL HEALTH MANAGEMENT GROUP, LLC CARE CENTER OF
ROSSMOOR, L.L.C. CENTERRE HEALTHCARE CORPORATION CENTRAL ARIZONA HOME HEALTH
CARE, INC.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CHAPARRAL HOSPICE, INC. CHATTAHOOCHEE VALLEY HOME CARE SERVICES, LLC
CHATTAHOOCHEE VALLEY HOME HEALTH, LLC CHC MANAGEMENT SERVICES, LLC CHMG
ACQUISITION LLC CHMG OF ATLANTA, LLC CHMG OF GRIFFIN, LLC CLEAR LAKE
REHABILITATION HOSPITAL, L.L.C. COLORADO HOSPICE, L.L.C. COMPASS HOSPICE, INC.
COUNTRY ESTATES NURSING, L.L.C. COURTLAND GARDENS HEALTH CENTER, INC. CRH OF
ARLINGTON, LLC CRH OF AVON, LLC CRH OF CLEVELAND, LLC CRH OF DALLAS, LLC CRH OF
FORT WORTH, LLC CRH OF INDIANAPOLIS, LLC CRH OF LANCASTER, LLC CRH OF LANGHORNE,
LLC CRH OF MADISON, LLC CRH OF MEMPHIS, LLC CRH OF OKLAHOMA CITY, LLC CRH OF
SPRINGFIELD, LLC CRH OF ST LOUIS, LLC CRH OF WAUKESHA, LLC EASTERN CAROLINA HOME
HEALTH AGENCY, LLC FAITH HOME HEALTH AND HOSPICE, LLC FAITH IN HOME SERVICES,
L.L.C. FHI GP, INC. FHI HEALTH SYSTEMS, INC. FHI LP, INC. FIRST HOME HEALTH,
INC. FOCUS CARE HEALTH RESOURCES, INC. FORESTVIEW NURSING, L.L.C. GBA HOLDING,
INC.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GBA WEST, LLC GENTIVA CERTIFIED HEALTHCARE CORP. GENTIVA HEALTH SERVICES
(CERTIFIED), INC. GENTIVA HEALTH SERVICES (USA) LLC GENTIVA HEALTH SERVICES
HOLDING CORP. GENTIVA HEALTH SERVICES, INC. GENTIVA REHAB WITHOUT WALLS, LLC
GENTIVA SERVICES OF NEW YORK, INC. GEORGIA HOSPICE, LLC GILBERT’S HOME HEALTH
AGENCY, INC. GILBERT’S HOSPICE CARE OF MISSISSIPPI, LLC GILBERT’S HOSPICE CARE,
LLC GIRLING HEALTH CARE SERVICES OF KNOXVILLE, INC. GIRLING HEALTH CARE, INC.
GODDARD NURSING, L.L.C. GREENBRAE CARE CENTER, L.L.C. GREENS NURSING AND
ASSISTED LIVING, L.L.C. HARBORLIGHTS NURSING, L.L.C. HARDEN CLINICAL SERVICES,
LLC HARDEN HC TEXAS HOLDCO, LLC HARDEN HEALTHCARE HOLDINGS, LLC HARDEN
HEALTHCARE SERVICES, LLC HARDEN HEALTHCARE, LLC HARDEN HOME HEALTH, LLC HARDEN
HOME OPTION, LLC HARDEN HOSPICE, LLC HAVEN HEALTH, LLC HAWKEYE HEALTH SERVICES,
INC. HEALTHFIELD HOME HEALTH, LLC HEALTHFIELD HOSPICE SERVICES, LLC HEALTHFIELD
OF SOUTHWEST GEORGIA, LLC HEALTHFIELD OF STATESBORO, LLC HEALTHFIELD OF
TENNESSEE, LLC HEALTHFIELD OPERATING GROUP, LLC HEALTHFIELD, LLC HELIAN ASC OF
NORTHRIDGE, INC. HELIAN HEALTH GROUP, INC.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

HHS HEALTHCARE CORP. HIGHGATE NURSING, L.L.C. HIGHLANDER NURSING, L.L.C. HOME
HEALTH CARE AFFILIATES OF CENTRAL MISSISSIPPI, L.L.C. HOME HEALTH CARE
AFFILIATES OF MISSISSIPPI, INC. HOME HEALTH CARE AFFILIATES, INC. HOME HEALTH
CARE OF CARTERET COUNTY, LLC HOME HEALTH OF RURAL TEXAS, INC. HOME HEALTH
SERVICES, INC. HOMECARE HOLDINGS, INC. HOMECARE PLUS, INC. HOMESTEAD HEALTH AND
REHABILITATION CENTER, L.L.C. HORIZON HEALTH CARE SERVICES, INC. HORIZON HEALTH
NETWORK LLC HOSPICE CARE OF KANSAS AND MISSOURI, L.L.C. HOSPICE CARE OF KANSAS,
L.L.C. HOSPICE CARE OF THE MIDWEST, L.L.C. INTEGRACARE HOLDINGS, INC.
INTEGRACARE HOME HEALTH SERVICES, INC. INTEGRACARE HOSPICE OF ABILENE, LLC
INTEGRACARE INTERMEDIATE HOLDINGS, INC. INTEGRACARE OF ABILENE, LLC INTEGRACARE
OF ALBANY, LLC INTEGRACARE OF ATHENS-HOME HEALTH, LLC INTEGRACARE OF
ATHENS-HOSPICE, LLC INTEGRACARE OF GRANBURY, LLC INTEGRACARE OF LITTLEFIELD, LLC
INTEGRACARE OF OLNEY HOME HEALTH, LLC INTEGRACARE OF TEXAS, LLC INTEGRACARE OF
WEST TEXAS-HOME HEALTH, LLC INTEGRACARE OF WEST TEXAS-HOSPICE, LLC INTEGRACARE
OF WICHITA FALLS, LLC IOWA HOSPICE, L.L.C. ISIDORA’S HEALTH CARE INC. J. B.
THOMAS HOSPITAL, INC. KAH DEVELOPMENT 1, L.L.C. KAH DEVELOPMENT 2, L.L.C.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

KAH DEVELOPMENT 3, L.L.C. KAH DEVELOPMENT 4, L.L.C. KAH DEVELOPMENT 5, L.L.C.
KAH DEVELOPMENT 6, L.L.C. KAH DEVELOPMENT 7, L.L.C. KAH DEVELOPMENT 8, L.L.C.
KAH DEVELOPMENT 9, L.L.C. KAH DEVELOPMENT 10, L.L.C. KAH DEVELOPMENT 11, L.L.C.
KAH DEVELOPMENT 12, L.L.C. KAH DEVELOPMENT 13, L.L.C. KAH DEVELOPMENT 14, L.L.C.
KAH DEVELOPMENT 15, L.L.C. KINDRED BRAINTREE HOSPITAL, L.L.C. KINDRED
DEVELOPMENT 4, L.L.C. KINDRED DEVELOPMENT 7, L.L.C. KINDRED DEVELOPMENT 8,
L.L.C. KINDRED DEVELOPMENT 9, L.L.C. KINDRED DEVELOPMENT 10, L.L.C. KINDRED
DEVELOPMENT 11, L.L.C. KINDRED DEVELOPMENT 12, L.L.C. KINDRED DEVELOPMENT 13,
L.L.C. KINDRED DEVELOPMENT 15, L.L.C. KINDRED DEVELOPMENT 17, L.L.C. KINDRED
DEVELOPMENT 27, L.L.C. KINDRED DEVELOPMENT 29, L.L.C. KINDRED DEVELOPMENT
HOLDINGS 3, L.L.C. KINDRED DEVELOPMENT HOLDINGS 5, L.L.C. KINDRED HEALTHCARE
OPERATING, INC. KINDRED HEALTHCARE SERVICES, INC. KINDRED HOSPICE SERVICES,
L.L.C. KINDRED HOSPITAL PALM BEACH, L.L.C. KINDRED HOSPITAL-PITTSBURGH-NORTH
SHORE, L.L.C. KINDRED HOSPITALS EAST, L.L.C. KINDRED HOSPITALS WEST, L.L.C.
KINDRED HOSPITAL-SPRINGFIELD, L.L.C. KINDRED HOSPITAL-TOLEDO, L.L.C.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

KINDRED NEVADA, L.L.C. KINDRED NURSING CENTERS EAST, L.L.C. KINDRED NURSING
CENTERS NORTH, L.L.C. KINDRED NURSING CENTERS SOUTH, L.L.C. KINDRED NURSING
CENTERS WEST, L.L.C. KINDRED REHAB SERVICES, INC. KINDRED SYSTEMS, INC. KND
DEVELOPMENT 50, L.L.C. KND DEVELOPMENT 51, L.L.C. KND DEVELOPMENT 52, L.L.C. KND
DEVELOPMENT 53, L.L.C. KND DEVELOPMENT 54, L.L.C. KND DEVELOPMENT 55, L.L.C. KND
DEVELOPMENT 56, L.L.C. KND DEVELOPMENT 57, L.L.C. KND DEVELOPMENT 58, L.L.C. KND
DEVELOPMENT 59, L.L.C. KND DEVELOPMENT 60, L.L.C. KND DEVELOPMENT 61, L.L.C. KND
DEVELOPMENT 62, L.L.C. KND DEVELOPMENT 63, L.L.C. KND HOSPITAL REAL ESTATE
HOLDINGS, L.L.C. KND REAL ESTATE 1, L.L.C. KND REAL ESTATE 2, L.L.C. KND REAL
ESTATE 3, L.L.C. KND REAL ESTATE 4, L.L.C. KND REAL ESTATE 5, L.L.C. KND REAL
ESTATE 6, L.L.C. KND REAL ESTATE 7, L.L.C. KND REAL ESTATE 8, L.L.C. KND REAL
ESTATE 9, L.L.C. KND REAL ESTATE 10, L.L.C. KND REAL ESTATE 11, L.L.C. KND REAL
ESTATE 12, L.L.C. KND REAL ESTATE 13, L.L.C. KND REAL ESTATE 14, L.L.C. KND REAL
ESTATE 15, L.L.C.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

KND REAL ESTATE 16, L.L.C. KND REAL ESTATE 17, L.L.C. KND REAL ESTATE 18, L.L.C.
KND REAL ESTATE 19, L.L.C. KND REAL ESTATE 20, L.L.C. KND REAL ESTATE 21, L.L.C.
KND REAL ESTATE 22, L.L.C. KND REAL ESTATE 23, L.L.C. KND REAL ESTATE 24, L.L.C.
KND REAL ESTATE 25, L.L.C. KND REAL ESTATE 26, L.L.C. KND REAL ESTATE 27, L.L.C.
KND REAL ESTATE 28, L.L.C. KND REAL ESTATE 29, L.L.C. KND REAL ESTATE 30, L.L.C.
KND REAL ESTATE 31, L.L.C. KND REAL ESTATE 32, L.L.C. KND REAL ESTATE 33, L.L.C.
KND REAL ESTATE 34, L.L.C. KND REAL ESTATE 35, L.L.C. KND REAL ESTATE 36, L.L.C.
KND REAL ESTATE 37, L.L.C. KND REAL ESTATE 38, L.L.C. KND REAL ESTATE 39, L.L.C.
KND REAL ESTATE 40, L.L.C. KND REAL ESTATE 41, L.L.C. KND REAL ESTATE 42, L.L.C.
KND REAL ESTATE 43, L.L.C. KND REAL ESTATE 44, L.L.C. KND REAL ESTATE 45, L.L.C.
KND REAL ESTATE 46, L.L.C. KND REAL ESTATE 47, L.L.C. KND REAL ESTATE 48, L.L.C.
KND REAL ESTATE 49, L.L.C. KND REAL ESTATE 50, L.L.C. KND REAL ESTATE 51, L.L.C.
KND REAL ESTATE HOLDINGS, L.L.C.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

KND REHAB REAL ESTATE HOLDINGS, L.L.C. KND SNF REAL ESTATE HOLDINGS, L.L.C.
LAFAYETTE HEALTH CARE CENTER, INC. LAFAYETTE SPECIALTY HOSPITAL, L.L.C. LAKES
HOSPICE, L.L.C. LAUREL LAKE HEALTH AND REHABILITATION, L.L.C. LIGHTHOUSE HOSPICE
- COASTAL BEND, LLC LIGHTHOUSE HOSPICE - METROPLEX, LLC LIGHTHOUSE HOSPICE
MANAGEMENT, LLC LIGHTHOUSE HOSPICE PARTNERS, LLC LIGHTHOUSE HOSPICE-SAN ANTONIO,
LLC MAINE ASSISTED LIVING, L.L.C. MASSACHUSETTS ASSISTED LIVING, L.L.C. MEADOWS
NURSING, L.L.C. MED. TECH. SERVICES OF SOUTH FLORIDA, INC. MEDEQUITIES, INC.
MEDICAL HILL REHAB CENTER, L.L.C. MED-TECH PRIVATE CARE, INC. MED-TECH SERVICES
OF DADE, INC. MED-TECH SERVICES OF PALM BEACH, INC. MID-SOUTH HOME CARE
SERVICES, LLC MID-SOUTH HOME HEALTH AGENCY, LLC MID-SOUTH HOME HEALTH OF
GADSDEN, LLC MID-SOUTH HOME HEALTH, LLC MILLS MEDICAL PRACTICES, LLC MISSOURI
HOME CARE OF ROLLA, INC. NEW TRIUMPH HEALTHCARE OF TEXAS, LLC NEW TRIUMPH
HEALTHCARE, INC. NEW YORK HEALTHCARE SERVICES, INC. NORTH WEST TEXAS HOME HEALTH
SERVICES, LLC NORTHLAND LTACH, LLC NP PLUS, LLC NRP HOLDINGS COMPANY NURSING
CARE - HOME HEALTH AGENCY, INC. ODYSSEY HEALTHCARE AUSTIN, LLC ODYSSEY
HEALTHCARE DETROIT, LLC ODYSSEY HEALTHCARE FORT WORTH, LLC

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ODYSSEY HEALTHCARE GP, LLC ODYSSEY HEALTHCARE HOLDING COMPANY ODYSSEY HEALTHCARE
LP, LLC ODYSSEY HEALTHCARE OF AUGUSTA, LLC ODYSSEY HEALTHCARE OF FLINT, LLC
ODYSSEY HEALTHCARE OF MARION COUNTY, LLC ODYSSEY HEALTHCARE OF SAVANNAH, LLC
ODYSSEY HEALTHCARE OF ST. LOUIS, LLC ODYSSEY HEALTHCARE, INC. OHS SERVICE CORP.
OMEGA HOSPICE, LLC OUTREACH HEALTH SERVICES OF NORTH TEXAS, LLC OUTREACH HEALTH
SERVICES OF THE PANHANDLE, LLC PACIFIC COAST CARE CENTER, L.L.C. PACIFIC WEST
HOME CARE, LLC PEOPLEFIRST HOMECARE & HOSPICE OF CALIFORNIA, L.L.C. PEOPLEFIRST
HOMECARE & HOSPICE OF COLORADO, L.L.C. PEOPLEFIRST HOMECARE & HOSPICE OF
INDIANA, L.L.C. PEOPLEFIRST HOMECARE & HOSPICE OF MASSACHUSETTS, L.L.C.
PEOPLEFIRST HOMECARE & HOSPICE OF OHIO, L.L.C. PEOPLEFIRST HOMECARE & HOSPICE OF
UTAH, L.L.C. PEOPLEFIRST HOMECARE OF COLORADO, L.L.C. PEOPLEFIRST VIRGINIA,
L.L.C. PERSONACARE OF CONNECTICUT, INC. PERSONACARE OF HUNTSVILLE, INC.
PERSONACARE OF OHIO, INC. PERSONACARE OF READING, INC. PERSONACARE OF WISCONSIN,
INC. PF DEVELOPMENT 5, L.L.C. PF DEVELOPMENT 6, L.L.C. PF DEVELOPMENT 7, L.L.C.
PF DEVELOPMENT 8, L.L.C. PF DEVELOPMENT 9, L.L.C. PF DEVELOPMENT 10, L.L.C. PF
DEVELOPMENT 15, L.L.C. PF DEVELOPMENT 16, L.L.C. PF DEVELOPMENT 17, L.L.C.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PF DEVELOPMENT 18, L.L.C. PF DEVELOPMENT 19, L.L.C. PF DEVELOPMENT 20, L.L.C. PF
DEVELOPMENT 21, L.L.C. PF DEVELOPMENT 22, L.L.C. PF DEVELOPMENT 23, L.L.C. PF
DEVELOPMENT 26, L.L.C. PF DEVELOPMENT 27, L.L.C. PHH ACQUISITION CORP. PHHC
ACQUISITION CORP. PROFESSIONAL HEALTHCARE AT HOME, LLC PROFESSIONAL HEALTHCARE,
LLC QC-MEDI NEW YORK, INC. QUALITY CARE - USA, INC. REHAB INSURANCE CORPORATION
REHAB STAFFING, L.L.C. REHABCARE DEVELOPMENT 2, L.L.C. REHABCARE DEVELOPMENT 3,
L.L.C. REHABCARE DEVELOPMENT 4, L.L.C. REHABCARE DEVELOPMENT 5, L.L.C. REHABCARE
GROUP EAST, INC. REHABCARE GROUP MANAGEMENT SERVICES, INC. REHABCARE GROUP OF
CALIFORNIA, LLC REHABCARE GROUP OF TEXAS, LLC REHABCARE GROUP, INC. REHABCARE
HOSPITAL HOLDINGS, L.L.C. SALT LAKE PHYSICAL THERAPY ASSOCIATES, INC. SATURDAY
PARTNERS, LLC SCCI HEALTH SERVICES CORPORATION SCCI HOSPITAL – EASTON, INC. SCCI
HOSPITAL – EL PASO, INC. SCCI HOSPITAL – MANSFIELD, INC. SCCI HOSPITAL VENTURES,
INC. SCCI HOSPITALS OF AMERICA, INC. SENIOR HOME CARE, INC. SHC HOLDING, INC.
SHC REHAB, INC.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SIENA CARE CENTER, L.L.C. SMITH RANCH CARE CENTER, L.L.C. SOUTHERN CALIFORNIA
SPECIALTY CARE, INC. SOUTHERN NEVADA HOME HEALTH CARE, INC. SOUTHERN UTAH HOME
HEALTH, INC. SOUTHERN UTAH HOME OXYGEN & MEDICAL EQUIPMENT, INC. SPECIALTY
HEALTHCARE SERVICES, INC. SPECIALTY HOSPITAL OF CLEVELAND, INC. SPECIALTY
HOSPITAL OF PHILADELPHIA, INC. SPECIALTY HOSPITAL OF SOUTH CAROLINA, INC.
SPRINGFIELD PARK VIEW HOSPITAL, L.L.C. SYMPHONY HEALTH SERVICES, LLC SYNERGY
HEALTHCARE GROUP, INC. SYNERGY HOME CARE-ACADIANA REGION, INC. SYNERGY HOME
CARE-CAPITOL REGION, INC. SYNERGY HOME CARE-CENTRAL REGION, INC. SYNERGY HOME
CARE-NORTHEASTERN REGION, INC. SYNERGY HOME CARE-NORTHSHORE REGION, INC. SYNERGY
HOME CARE-NORTHWESTERN REGION, INC. SYNERGY HOME CARE-SOUTHEASTERN REGION, INC.
SYNERGY, INC. TAR HEEL HEALTH CARE SERVICES, LLC TEXAS HEALTH MANAGEMENT GROUP,
LLC THC – CHICAGO, INC. THC – HOUSTON, INC. THC – NORTH SHORE, INC. THC – ORANGE
COUNTY, INC. THC–SEATTLE, INC. THE AMERICAN HEARTLAND HOSPICE CORP. THE HOME
OPTION, LLC THE HOME TEAM OF KANSAS, LLC THE THERAPY GROUP, INC. THEREX, INC.
TOTAL CARE HOME HEALTH OF LOUISBURG, LLC TOTAL CARE HOME HEALTH OF NORTH
CAROLINA, LLC TOTAL CARE HOME HEALTH OF SOUTH CAROLINA, LLC TOWER HILL NURSING,
L.L.C.

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

TRANSITIONAL HOSPITALS CORPORATION OF INDIANA, INC. TRANSITIONAL HOSPITALS
CORPORATION OF LOUISIANA, INC. TRANSITIONAL HOSPITALS CORPORATION OF NEVADA,
INC. TRANSITIONAL HOSPITALS CORPORATION OF NEW MEXICO, INC. TRANSITIONAL
HOSPITALS CORPORATION OF TAMPA, INC. TRANSITIONAL HOSPITALS CORPORATION OF
TEXAS, INC. TRANSITIONAL HOSPITALS CORPORATION OF WISCONSIN, INC. TRINITY
HOSPICE OF TEXAS, LLC TRIUMPH HEALTHCARE HOLDINGS, INC. TRIUMPH HEALTHCARE
SECOND HOLDINGS, LLC TRIUMPH HEALTHCARE THIRD HOLDINGS, LLC TRIUMPH HOSPITAL
NORTHWEST INDIANA, INC. TRIUMPH REHABILITATION HOSPITAL NORTHERN INDIANA, LLC
TRIUMPH REHABILITATION HOSPITAL OF NORTHEAST HOUSTON, LLC TUCKER NURSING CENTER,
INC. TULSA SPECIALTY HOSPITAL L.L.C. VAN WINKLE HOME HEALTH CARE, INC. VERNON
HOME HEALTH CARE AGENCY, LLC VISTA HOSPICE CARE, LLC VISTACARE OF BOSTON, LLC
VISTACARE USA, LLC VISTACARE, LLC VOYAGER HOME HEALTH, INC. VOYAGER HOSPICECARE,
INC. VTA MANAGEMENT SERVICES, LLC VTA STAFFING SERVICES, LLC WE CARE HOME HEALTH
SERVICES, INC. WELLSTREAM HEALTH SERVICES, LLC WEST TEXAS, LLC WIREGRASS HOSPICE
CARE, LLC WIREGRASS HOSPICE LLC WIREGRASS HOSPICE OF SOUTH CAROLINA, LLC YGNACIO
VALLEY CARE CENTER, L.L.C. By: /s/ Joseph L. Landenwich Name: Joseph L.
Landenwich Title: Authorized Signatory

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ODYSSEY HEALTHCARE OPERATING A, LP ODYSSEY HEALTHCARE OPERATING B, LP ODYSSEY
HEALTHCARE MANAGEMENT, LP

BY: ODYSSEY HEALTHCARE GP, LLC,

as General Partner

By: /s/ Joseph L. Landenwich Name: Joseph L. Landenwich Title: Authorized
Signatory FAMILY HOSPICE, LTD. FHI MANAGEMENT, LTD.

BY: FHI GP, INC.,

as General Partner

By: /s/ Joseph L. Landenwich Name: Joseph L. Landenwich Title: Authorized
Signatory VOYAGER ACQUISITION, L.P.

BY: AMERICAN HOSPICE, INC.,

as General Partner

By: /s/ Joseph L. Landenwich Name: Joseph L. Landenwich Title: Authorized
Signatory FOOTHILL NURSING COMPANY PARTNERSHIP HILLHAVEN–MSC PARTNERSHIP

BY: KINDRED NURSING CENTERS WEST, L.L.C.,

as General Partner

By: /s/ Joseph L. Landenwich Name: Joseph L. Landenwich Title: Authorized
Signatory

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

KINDRED HOSPITALS LIMITED PARTNERSHIP

KINDRED NURSING CENTERS CENTRAL LIMITED

PARTNERSHIP

BY: KINDRED NURSING CENTERS LIMITED

PARTNERSHIP,

as General Partner

By:   /s/ Joseph L. Landenwich   Name:   Joseph L. Landenwich   Title:  
Authorized Signatory KINDRED NURSING CENTERS LIMITED PARTNERSHIP

BY: KINDRED NURSING CENTERS EAST, L.L.C.,

as General Partner

By:   /s/ Joseph L. Landenwich   Name:   Joseph L. Landenwich   Title:  
Authorized Signatory TRIUMPH SOUTHWEST, L.P. TRIUMPH HOSPITAL OF EAST HOUSTON,
L.P. TRIUMPH HOSPITAL OF NORTH HOUSTON, L.P.

BY: NEW TRIUMPH HEALTHCARE OF TEXAS, LLC,

as General Partner

By:   /s/ Joseph L. Landenwich   Name:   Joseph L. Landenwich   Title:  
Authorized Signatory

NEW TRIUMPH HEALTHCARE, LLP

BY: NEW TRIUMPH HEALTHCARE, INC.,

as General Partner

By:   /s/ Joseph L. Landenwich   Name:   Joseph L. Landenwich   Title:  
Authorized Signatory

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

REHABCARE GROUP OF AMARILLO, LP REHABCARE GROUP OF ARLINGTON, LP

BY: REHABCARE GROUP, INC.,

as General Partner

By: /s/ Joseph L. Landenwich Name: Joseph L. Landenwich Title: Authorized
Signatory

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Incremental

Term Lender and Administrative Agent

By: /s/ Dawn Lee Lum Name: Dawn Lee Lum Title: Executive Director

 

[Signature Page to Incremental Amendment No. 2 to Term Loan Credit Agreement]